UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:9/30 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) DWS Small Cap Core Fund Shares Value ($) Common Stocks 99.1% Consumer Discretionary 13.9% Auto Components 0.5% Autoliv, Inc.* (a) Drew Industries, Inc.* (a) Tenneco, Inc.* Distributors 0.3% Core-Mark Holding Co., Inc.* (a) Diversified Consumer Services 0.8% Corinthian Colleges, Inc.* (a) CPI Corp. (a) Universal Technical Institute, Inc.* (a) Hotels Restaurants & Leisure 1.3% Benihana, Inc. "A"* Caribou Coffee Co., Inc.* (a) Domino's Pizza, Inc.* (a) Luby's, Inc.* Multimedia Games, Inc.* Ruth's Hospitality Group, Inc.* Household Durables 1.2% American Greetings Corp. "A" Blyth, Inc. La-Z-Boy, Inc.* Whirlpool Corp. (a) Internet & Catalog Retail 0.1% US Auto Parts Network, Inc.* Leisure Equipment & Products 1.2% JAKKS Pacific, Inc.* (a) Sturm, Ruger & Co., Inc. (a) Media 1.2% Clear Channel Outdoor Holdings, Inc. "A"* Liberty Media Corp. - Capital "A"* MDC Partners, Inc. "A" World Wrestling Entertainment, Inc. "A" (a) Multiline Retail 1.5% Dillard's, Inc. "A" (a) Retail Ventures, Inc.* (a) Tuesday Morning Corp.* Specialty Retail 4.1% Aaron's, Inc. (a) AnnTaylor Stores Corp.* (a) Books-A-Million, Inc. Brown Shoe Co., Inc. DSW, Inc. "A"* (a) Jo-Ann Stores, Inc.* Kirkland's, Inc.* OfficeMax, Inc.* Shoe Carnival, Inc.* The Finish Line, Inc. "A" Tractor Supply Co. Ulta Salon, Cosmetics & Fragrance, Inc.* (a) Textiles, Apparel & Luxury Goods 1.7% Jones Apparel Group, Inc. Kenneth Cole Productions, Inc. "A"* Maidenform Brands, Inc.* Oxford Industries, Inc. Perry Ellis International, Inc.* Unifi, Inc.* Consumer Staples 4.3% Beverages 0.2% National Beverage Corp. Food & Staples Retailing 1.4% The Andersons, Inc. Winn-Dixie Stores, Inc.* (a) Food Products 1.8% Del Monte Foods Co. Seneca Foods Corp. "A"* Tyson Foods, Inc. "A" Household Products 0.1% Central Garden & Pet Co. "A"* Oil-Dri Corp. of America (a) Personal Products 0.6% Elizabeth Arden, Inc.* Nutraceutical International Corp.* Tobacco 0.2% Universal Corp. (a) Energy 7.1% Energy Equipment & Services 4.6% Complete Production Services, Inc.* Dawson Geophysical Co.* Exterran Holdings, Inc.* Geokinetics, Inc.* (a) Newpark Resources, Inc.* Oil States International, Inc.* OYO Geospace Corp.* PHI, Inc.* T-3 Energy Services, Inc.* TGC Industries, Inc. Oil, Gas & Consumable Fuels 2.5% Cimarex Energy Co. Crosstex Energy, Inc.* (a) Green Plains Renewable Energy, Inc.* (a) McMoRan Exploration Co.* SM Energy Co. Stone Energy Corp.* Whiting Petroleum Corp.* Financials 18.7% Capital Markets 0.9% BGC Partners, Inc. "A" (a) Diamond Hill Investment Group Epoch Holding Corp. (a) Oppenheimer Holdings, Inc. "A" Commercial Banks 5.6% Bancorp. Rhode Island, Inc. CapitalSource, Inc. Century Bancorp., Inc. "A" Fifth Third Bancorp. First Merchants Corp. First Midwest Bancorp., Inc. Huntington Bancshares, Inc. Lakeland Bancorp., Inc. (a) MainSource Financial Group, Inc. Santander BanCorp.* Signature Bank* (a) StellarOne Corp. Umpqua Holdings Corp. (a) Webster Financial Corp. (a) Western Alliance Bancorp.* (a) Wintrust Financial Corp. (a) Consumer Finance 1.6% Cash America International, Inc. (a) EZCORP, Inc. "A"* (a) Nelnet, Inc. "A" Diversified Financial Services 2.5% Encore Capital Group, Inc.* NewStar Financial, Inc.* PHH Corp.* (a) Portfolio Recovery Associates, Inc.* Resource America, Inc. "A" (a) Insurance 5.2% Allied World Assurance Co. Holdings Ltd. American Safety Insurance Holdings Ltd.* Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. Crawford & Co. "B"* EMC Insurance Group, Inc. (a) Hallmark Financial Services, Inc.* Hartford Financial Services Group, Inc. Infinity Property & Casualty Corp. (a) Meadowbrook Insurance Group, Inc. Montpelier Re Holdings Ltd. NYMAGIC, Inc. Old Republic International Corp. (a) Platinum Underwriters Holdings Ltd. Real Estate Investment Trusts 2.6% Agree Realty Corp. (REIT) American Capital Agency Corp. (REIT) (a) Ashford Hospitality Trust (REIT)* (a) FelCor Lodging Trust, Inc. (REIT)* Getty Realty Corp. (REIT) PS Business Parks, Inc. (REIT) Winthrop Realty Trust (REIT) Real Estate Management & Development 0.2% Jones Lang LaSalle, Inc. Thrifts & Mortgage Finance 0.1% First Defiance Financial Corp. First Financial Holdings, Inc. Radian Group, Inc. (a) Health Care 12.3% Health Care Equipment & Supplies 0.9% Hill-Rom Holdings, Inc. Medical Action Industries, Inc.* TomoTherapy, Inc.* Health Care Providers & Services 8.0% America Service Group, Inc. AMERIGROUP Corp.* (a) Centene Corp.* (a) Continucare Corp.* Coventry Health Care, Inc.* Health Net, Inc.* Healthspring, Inc.* Humana, Inc.* Kindred Healthcare, Inc.* Magellan Health Services, Inc.* Metropolitan Health Networks, Inc.* (a) Molina Healthcare, Inc.* (a) Owens & Minor, Inc. Providence Service Corp.* Triple-S Management Corp. "B"* (a) Universal American Financial Corp.* (a) Pharmaceuticals 3.4% Hi-Tech Pharmacal Co., Inc.* (a) Impax Laboratories, Inc.* (a) Medicis Pharmaceutical Corp. "A" Par Pharmaceutical Companies, Inc.* (a) Questcor Pharmaceuticals, Inc.* ViroPharma, Inc.* Industrials 14.2% Aerospace & Defense 0.8% Ceradyne, Inc.* LMI Aerospace, Inc.* Air Freight & Logistics 0.1% Pacer International, Inc.* Airlines 1.4% Alaska Air Group, Inc.* Delta Air Lines, Inc.* Hawaiian Holdings, Inc.* (a) Building Products 0.7% A.O. Smith Corp. Quanex Building Products Corp. Commercial Services & Supplies 0.9% Consolidated Graphics, Inc.* M&F Worldwide Corp.* Construction & Engineering 1.8% EMCOR Group, Inc.* Shaw Group, Inc.* Tutor Perini Corp.* Electrical Equipment 0.1% Belden, Inc. Industrial Conglomerates 0.4% Raven Industries, Inc. Standex International Corp. Machinery 4.2% Alamo Group, Inc. Altra Holdings, Inc.* EnPro Industries, Inc.* (a) Kennametal, Inc. Miller Industries, Inc. NACCO Industries, Inc. "A" Nordson Corp. (a) Oshkosh Corp.* Tecumseh Products Co. "A"* Timken Co. TriMas Corp.* Professional Services 1.8% Acacia Research* Diamond Management & Technology Consultants, Inc. SFN Group, Inc.* Volt Information Sciences, Inc.* VSE Corp. Road & Rail 0.9% AMERCO* Kansas City Southern* Trading Companies & Distributors 1.1% Aircastle Ltd. CAI International, Inc.* Lawson Products, Inc. WESCO International, Inc.* (a) Willis Lease Finance Corp.* (a) Information Technology 18.6% Communications Equipment 2.7% Aviat Networks, Inc.* Bel Fuse, Inc. "B" DG Fastchannel, Inc.* EchoStar Corp. "A"* F5 Networks, Inc.* (a) Oplink Communications, Inc.* Plantronics, Inc. Sycamore Networks, Inc. Tellabs, Inc. Computers & Peripherals 1.4% Intevac, Inc.* Lexmark International, Inc. "A"* (a) Seagate Technology* Electronic Equipment, Instruments & Components 5.8% Agilysys, Inc. Arrow Electronics, Inc.* Avnet, Inc.* Benchmark Electronics, Inc.* CTS Corp. DDi Corp. Jabil Circuit, Inc. Measurement Specialties, Inc.* Newport Corp.* OSI Systems, Inc.* PC Connection, Inc.* Smart Modular Technologies (WWH), Inc.* Tech Data Corp.* Vishay Intertechnology, Inc.* Zygo Corp.* Internet Software & Services 2.3% AOL, Inc.* EarthLink, Inc. IAC/InterActiveCorp.* InfoSpace, Inc.* Internap Network Services Corp.* ModusLink Global Solutions, Inc.* IT Services 3.2% CIBER, Inc.* Computer Task Group, Inc.* iGATE Corp. Lionbridge Technologies, Inc.* MAXIMUS, Inc. Ness Technologies, Inc.* Online Resources Corp.* StarTek, Inc.* Unisys Corp.* VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 2.6% Cirrus Logic, Inc.* (a) DSP Group, Inc.* Entegris, Inc.* (a) Fairchild Semiconductor International, Inc.* Intel Corp. Lattice Semiconductor Corp.* MEMSIC, Inc.* Micron Technology, Inc.* (a) Photronics, Inc.* (a) Software 0.6% ePlus, Inc.* Manhattan Associates, Inc.* OPNET Technologies, Inc. Materials 8.1% Chemicals 4.3% A. Schulman, Inc. Cabot Corp. Cytec Industries, Inc. Ferro Corp.* Innophos Holdings, Inc. Minerals Technologies, Inc. OM Group, Inc.* Omnova Solutions, Inc.* (a) PolyOne Corp.* Quaker Chemical Corp. Spartech Corp.* Stepan Co. Containers & Packaging 0.9% Boise, Inc.* Metals & Mining 1.2% Eldorado Gold Corp. Walter Energy, Inc. Paper & Forest Products 1.7% Clearwater Paper Corp.* (a) KapStone Paper & Packaging Corp.* Neenah Paper, Inc. Telecommunication Services 0.7% Diversified Telecommunication Services 0.2% SureWest Communications* Wireless Telecommunication Services 0.5% USA Mobility, Inc. Utilities 1.2% Electric Utilities El Paso Electric Co.* PNM Resources, Inc. Westar Energy, Inc. Total Common Stocks (Cost $67,713,766) Principal Amount ($) Value ($) Government & Agency Obligation 0.6% US Treasury Obligation US Treasury Bill, 0.22% **, 9/16/2010 (b) (Cost $365,899) Shares Value ($) Securities Lending Collateral 19.4% Daily Assets Fund Institutional, 0.27%(c) (d) (Cost $12,594,577) Cash Equivalents 0.6% Central Cash Management Fund, 0.21% (c) (Cost $417,191) % of Net Assets Value ($) Total Investment Portfolio (Cost $81,091,433) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $81,696,702.At June 30, 2010, net unrealized depreciation for all securities based on tax cost was $4,072,376.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,947,697 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,020,073. (a) All or a portion of these securities were on loan. The value of all securities loaned at June 30, 2010 amounted to $12,091,220 which is 18.7% of net assets. (b) At June 30, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At June 30, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Russell 2000 E-MiniIndex USD 9/17/2010 11 Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(e) $ $
